ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Grant Thornton LLP                           )      ASBCA No. 60534
                                             )
Under Contract No. GS-23F-8196H              )
 Order No. HQ0423-14-F-0077                  )

APPEARANCES FOR THE APPELLANT:                      Alexander J. Brittin, Esq.
                                                     Brittin Law Group, PLLC
                                                     McLean, VA

                                                    Ellen Randel, Esq.
                                                     Associate General Counsel

APPEARANCES FOR THE GOVERNMENT:                     Anne Turner, Esq.
                                                     Deputy Assistant General Counsel
                                                    Regina DelaRosa, Esq.
                                                    Rob L. Smith, Esq.
                                                     Trial Attorneys
                                                     Defense Finance & Accounting Service

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 17 August 2016


                                             /J~/!_~
                                             -   MARK N. STEMPLER '
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60534, Appeal of Grant
Thornton LLP, rendered in conformance with the Board's Charter.

      Dated:

                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals